Citation Nr: 1745350	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-15 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1965 to December 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, inter alia, denied service connection for PTSD and depressive disorder, NOS.  In December 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO in June 2011.

In June 2011, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  Such a hearing was scheduled for December 2011.  However, prior to the hearing, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2016). 

In May 2015, the Board characterized the appeal as encompassing both matters reflected on the title page, and remanded these matters for additional development.   After accomplishing further action, in October 2015, the agency of original jurisdiction (AOJ), issued a supplemental SOC (SSOC) reflecting the continued denial of  both claims,  

While the Veteran previously had a paper claims file, this appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

Pursuant to the prior remand, the AOJ arranged for the Veteran to undergo VA examination to obtain medical findings and opinions addressing the nature and etiology of all current psychiatric disability(ies), to include claimed PTSD and depressive disorder, not otherwise specified (NOS).

In September 2015, prior to the scheduled VA examination, the VA examiner, Dr. N.N. called the AMC  asking if it was acceptable for her to examine the Veteran again, as she previously examined him in September 2014.  She was notified in a separate email that it was acceptable for her to examine the Veteran again as the previous remand did not request a different examiner.  In a later telephone conversation between Dr. N.N. and an AMC employee, Dr. N.N. stated that certain disorders were not eligible for service connection.  However, she was instructed by the AMC  employee o adhere to remand instructions to identify all diagnosed mental disorders.  Dr. N.N. then tried to provide a rationale for a potential negative opinion during the phone conversation.  Dr. N.N. concluded the phone conversation by asking for instructions if the Veteran refused to be examined by her and suggested that if the Veteran refused, she would ask to have the Veteran rescheduled to see a different examiner at a different RO in Dayton, Ohio or Columbus, Ohio. 

In a September 2015 letter by the Veteran, he described that he arrived with his wife at the examination, however, Dr. N.N. did not allow his wife to be present during the examination.  The Veteran further described that Dr. N.N. only met with him for approximately 10 minutes, during which she refused to review the additional evidence that he brought and told him that her opinion has not changed since the previous September 2014 examination.  Dr. N.N. then gave the Veteran several options on how to proceed, which included being examined by her, wait for another examination, or go to a different RO in Dayton, Ohio or Columbus, Ohio.  
Also in September 2015, a Veteran's Service Officer (VSO) assisting the Veteran contacted the AMC in Washington, DC asking for more information regarding the call Dr. N.N. made to the AMC prior to the scheduled VA examination.  In the email, the VSO emphasized that the Veteran did not refuse the VA examination, but rather he picked an option provided to him by Dr. N.N. to have the examination conducted by a different examiner. 

In October 2015, the AMC  issued an SSOC reflecting the continued denial of the Veteran's claims on the basis that he refused  the scheduled VA examination.  

Under these circumstances, and in the interests of due process, the Board finds that another remand of this matter to arrange for the Veteran to undergo VA examination by a different psychiatrist or psychologist is needed to obtain the information sought in the prior remand.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, he AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving  mental health treatment from the VA Medical Center (VAMC) in Cincinnati, Ohio and the Clermont County Community Based Outpatient Clinic (CBOC), and that records from these facilities dated through June 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding mental health records from the above noted facilities dated since June 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to particularly include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Cincinnati VAMC and Clermont County CBOC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period)

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist who has not previously examined him.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on examination of the Veteran, and consideration of the entire record (to include any psychological testing results), the examiner should identify all psychiatric disorders(s)  currently present or present at any time pertinent to the current claims-to specifically include PTSD and depressive disorder NOS (even if now asymptomatic or resolved).  

Any congenital or developmental disorder(s), such as personality disorder, should clearly be identified.

If the examiner determines that the Veteran does not meet the diagnostic criteria for any acquired psychiatric disability, he or she should reconcile such findings with the determinations of Dr. D. H. in the January 2012 and September 2012 opinions and Dr. J. K. in the February 2013 VA examination report. 

If PTSD is diagnosed, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying  the diagnosis (specifiying whether such stressor(s) is/are  associated with hostile military or terrorist activity), and commenting upon the link between the current symptomatology and the Veteran's stressor(s).  

With respect to each currently diagnosed psychiatric disorder other than PTSD, to include depressive disorder, NOS, the clinician should render an opinion, based on sound medical principles, addressing the following: 

(a) (1) Whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.  The examiner should specifically address the September 1965 note finding the onset of symptoms prior to service entrance.

(b) For each psychiatric disorder for which there is no clear and unmistakable evidence of a preexisting disability, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability was incurred during service.

In rendering the requested opinions, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to onset and continuity of psychiatric symptoms.

All examination findings/testing results, along with complete, clearly -stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all the VBMS and/or Virtual VA)  and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

